PER CURIAM.
Order of September 26, 1914, modified, so that it shall modify the order of September 14, 1914, in this respect: The defendant is not enjoined from dealing with, or selling merchandise to, the persons, firms, and corporations who were customers of, and who purchased merchandise from, the firm known as Hamilton Pipe Works, of which defendant and one Zeichner were copartners provided that such sale is not the result of any solicitation on the part of said defendant, but that such persons, firms, and corporations seek him for the purpose of trade, without solicitation or invitation on his part. As so modified, the order appealed from is affirmed, without costs. Settle order before Mr. Justice Burr.